‘.   ’




                               The Attorney General of Texas
JIM MATTOX
Attorney General



Supreme Cwtl Bulldln9         EonotableLowell C, Holt            OpinionAo.   JM-372
P. 0. BOX 12548
*ustIn. TX. 78711.254B
                              CriminalDistrictAttorney
51214752501                   P. 0. Box 730                      Re: Whether a vehiclevith a valid
Telex 9101874-1357            Cilmer.Texas 75644                 Dealer's Temporary Cardboard Tags
Telacapler 51214750255                                           must have properly operating tall
                                                                 and brake lights
714 J4cklon. Suite 700
Daliks. TX. 75M24505          Dear Mr. Holt:
2141742-5944
                                  Pou request ow opinion regarding the folloving: 18 a vehicle
                              with a valid DecAer's Temporary Cardboard Tag, as authorized by
4B24 Alberh Ave.. Suite 180
El Paro. TX. 79905-2793
                              article6686(a)(4).V.T.C.S.,requiredto have properlyoperatingtail
91545XXW4                     lights and brake lights aa requiredby sections 111 and 118 of article
                              6701d.V.T.C.S.
1091 Texas, SW4 700               Article 6686(a)(4)provides:
HOUSTON.TX. 77002-3111
7132255886
                                          (4) Dealer's Temporary Cardboard Tags. Each
                                       dealertolding a currentdistinguishing&nber may
808 Broadway. Suite 312                issue ttmporarycardboardtags, vhich may only be
Lubbock. TX. 79401.3479                used by such dealer or his employees for the
BOW’47-5238
                                       followingpurposes:

4309 N. Tenth. Suie B                     (a) to demonarrateor cause to be demonstrated
McAllm. TX. 75501.15B5                 his unregisteredvehiclee to prospectivebuyers
5l2m52-4547                            only for the purpose of sale; provided,however,
                                       that no provision of this Act shall be construed
204M&l Plaza.suits 444                 to prohlbita dealer from permittinga prospective
Ban Anionlo. TX. 70295.2797            buyer to operate such vehicles in the course of
512l225-419l                           demonstration.

An Equal Opportunllyl
                                          (b) 'to convey or cause to be conveyed his
Afflrmatlve Actlon Employrr            unragist~aredvehicles from the dealer's place of
                                       busincas in one part of the State to his place of
                                       businessin anotherpart of the State. or from his
                                       place cf business to a place to be repaired,re-
                                       conditioned,or serviced. or from the point in
                                       this State vhere such vehiclesare unloadedto his
                                       place of business. including the moving of such
                                       vehicles from the State line to his place of
                                       business. or to convey such vehicles from one




                                                       p. 1704
EonorableLawell C. Bolt - Page 2 (m-372)




         dealer's place s:fbusiness to another dasler's
                          or from the point of purchaseof
         place of business;
         such vehiclesby ,the dealer to the dealer'splace
         of business,or for the purpose of road testing,
         and ouch vehiclesdisplayingsuch tags while being
         so conveyed shal? be exempt from the mechanical
         inspectionrequlr%mentsof Sections140 and 141 of
         the UniformAct I$ulating Trafficon Aighvays.

            Such tags sha:.l.
                            not be used to operatevehicles
         for the personaluse of a dealer or his employees.
         Whenever a dealer sells an unregisteredvehicleto
         a retail purchasaer.it shall be such dealer's
         responsibilityto display the Buyer's Temporary
         CardboardTag thereon pursuant to Subsection(3)
         of this Act. The specifications,   form, and color
         of such dealer's cardboard tags shall be pre-
         scribedby the D#!partment.(Emphasisadded).

This provision speciflcallyexempts any motor vehicle bearing a
dealer's temporary cardbcard tags from the compulsory inspection
requirementsof the Uniform, Act regulatingtraffic on highways. See
V.T.C.S. art. 6701d, 51140. 141. Thus, these vehicles are IlOt
required to display a vaU.d certificateof inspection. See V.T.C.S.
art. 6701d. 4140. Ewever, ve do not believe that threxamption
vould allow the owner of the vehicle displayingthe Dealer Temporary
CardboardTag to circumver,t the requirementsof sections111 and 118
of article6701d.V.T.C.S.

    The provision exempts vehicles having such temporarytags from
the requirementsof art1c:l.a 6701d. sections 140-141. Its does not
exempt them from the requirementsof sections111 and 118. Thus, such
vehiclesmust complywith ,therequirementsof sections111 and 118.

                           SUMMARY

            A vehicle aperated with a valid Dealer's
         TemporaryCardboardTag, as authorizedby article
         6686(a)(4),V.T.s:.S.,Is requiredto have properly
         operatingtail lights and brake lights as required
         by sections111 and 118 of article6701d.V.T.C.S.




                                      JIM        WATTOX
                                      Attorney    Generalof Texas




                            p. 1705
HonorableLove11 C. Rolt - Page 3       (a-372)




MARY KELLER
SxecutiveAssistantAttorney    General

ROBERT CRAP                            /
SpecialAssistantAttorney     Ganeral

RICX GILPIN
Chairman,Opinion Comittee

Preparedby Tony Guillo9
AssistantAttorney General

APPROVED:
OPINIONCOMMITTEE

Rick Gilpin.Chairman
Colin Carl
Susan Garrison
Tony Gull109
Jim Moellinger
JenniferRiggs
Nancy Sutton
Sarah Woelk




                                  p. 1706